 


114 HR 2258 IH: To amend section 320301 of title 54, United States Code, to modify the authority of the President of the United States to declare national monuments, and for other purposes.
U.S. House of Representatives
2015-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2258 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2015 
Mr. Buck (for himself, Mr. Gosar, Mr. Hensarling, Mr. Cook, Mrs. Lummis, and Mr. Pearce) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To amend section 320301 of title 54, United States Code, to modify the authority of the President of the United States to declare national monuments, and for other purposes. 
 
 
1.Amendment to authority to declare national monuments Section 320301 of title 54, United States Code, is amended by adding at the end the following:  (e)Effective dateA proclamation or reservation under subsection (a) or (b) shall expire 3 years after proclaimed or reserved unless specifically approved by— 
(1)a Federal law enacted after the date of the proclamation or reservation; and (2)a State law, for each State where the land covered by the proclamation or reservation is located, enacted after the date of the proclamation or reservation..  
 
